Citation Nr: 1433566	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-37 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In September 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development.  The AMC continued the previous denial in a July 2012 supplemental statement of the case (SSOC).  The Veteran's claim is now ready for appellate review.

The Board has recharacterized the PTSD claim as a generalized claim of service connection for a psychiatric disorder, to include PTSD, in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that a claim for PTSD is a claim for any psychiatric disorder.

The Board notes that additional evidence was submitted after the July 2012 SSOC, and no waiver from the Veteran was received.  However, the Board notes that this evidence was previously submitted and is duplicative.  Thus, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDING OF FACT

An acquired psychiatric disability, including PTSD did not have its clinical onset in service and is not otherwise related to active duty.  



CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, a February 2008 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's STRs, personnel records, and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Although all of the Veteran's in-service stressors have not been verified, there is no indication that VA failed to comply with its duty to obtain relevant records in attempting to verify the stressors.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).

The RO also provided the Veteran with an appropriate examination in July 2009.  Specifically, the examiner reviewed the claims file and medical history, examined the Veteran, and provided an explanation for the opinion stated which is consistent with the credible evidence of record and enables the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As noted above, this case was remanded for additional evidentiary development including obtaining verification of an additional stressor and additional treatment records.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC sent the Veteran a letter in September 2011 asking him to provide the full name of the service member discussed in the Veteran's July 2010 statement, as well as a 2 month period in which the incident in question took place.  The AMC also requested the Veteran to identify any treatment received.  In an October 2011 statement, the Veteran responded that he cannot remember the name of the service member or the 2 month period.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2).  Accordingly, the Board may proceed with appellate review.  
II.  Law and Regulations

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Establishing that the Veteran engaged in combat with the enemy requires objective, competent, and factual evidence of record.  See id.  The determination is made on a case-by-case basis and means that the Veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

Furthermore, effective July 13, 2010 if a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

"[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See id. 

The occurrence of an actual event or circumstance is necessary.  In making this determination, VA must duly consider the places, types, and circumstances of a Veteran's service as shown by the service record, the official history of each organization in which such a Veteran served, a Veteran's medical records, and all pertinent medical and lay evidence.  The new rule is limited to cases in which the claimed stressor is related to a Veteran's fear of hostile military or terrorist activity. See id.

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Factual Background

The Veteran contends that he has PTSD related to active duty stressors.  In the Veteran's December 2007 claim, he alleged two stressors:  (1) he witnessed a squad of marines getting killed in a helicopter crash off the coast of Spain; and (2) he witnessed his friend's drowning when their boat capsized, and he and his crew found his mutilated body the next day. 

The Veteran did not receive any awards or decorations indicative of combat service.  Embarkation slips show that the Veteran departed from the USS Taconic and arrived in Rota Spain on October 25, 1964.  On October 26, 1964, the Veteran embarked on government aircraft at Rota Spain and arrived at Cherry Point, North Carolina on October 27, 1964.  A reply from the United States Armed Services Center for Research of Unit Records (USASCRUR) revealed that 9 U.S. Marines were killed in a helicopter collision off the coast of Spain on October 26, 1964.

STRs are silent for any complaints of, or treatment for symptoms of PTSD or another acquired psychiatric disorder.  On July 1965 discharge examination, psychiatric clinical evaluation was normal.

Post-service, a February 2008 psychiatry note remarked that the Veteran denied intrusive thoughts, numbing, avoidance, hypervigilance, and it is clear from history that he has not had significant distress in social, occupational, or other important areas of functioning.  He appears to enjoy solitude and, in fact, moved to his current remote area, not to get away from people, but to be closer to the hunting and fishing activities he so enjoys.  Mental Status Examination (MSE) revealed alert and oriented times 3, cooperative and reasonable, with normal speech.  He did not appear depressed or anxious.  He appeared a bit unsure at times in his responses as to avoid conflicting answers.  Thought process was normal and coherent.  There was no unusual thought content, or suicidal or violent ideation.  His insight and judgment were good.  His memory was intact.  His Axis I diagnosis was abuse-continuous drinking behavior.  His GAF was 75. 

In a February 2008 statement, the Veteran alleged 3 stressors.  First, the Veteran asserted that, in March 1962, while making rubber boat landings in the Phillippines, his friend tried to kill a snake with a machete and cut his leg really badly.  They tried to stop the bleeding but could not, so radioed for help.  By the time help arrived, he almost bled out.  The Veteran later heard that he died onboard.  Second, somewhere off Vietnam, he was making rubber boat landings at night.  The radioman in his boat had an anchor on his back and went right to the bottom.  There was no way to save him.  They waited until dawn and found just the bottom half of him; the sharks ate the rest of him.  Third, and most traumatic, was in late October 1964, while onboard the USS Boxer, as he was boarding the chopper a man pulled him back and said you're not going.  As the chopper started out across the sea to Spain, the chopper with his squad in it and another chopper crashed into each other.  Everyone died.  He was not onboard because he was told he had to go on leave because his sister was dying.  They flew him into Rota, Spain, and then home to Cherry Point, NC.

In March 2008, a woman who had been dating the Veteran for the previous 4 years submitted a lay statement.  She stated that the Veteran does not maintain really close friendships; he unexpectedly becomes detached and uncommunicative for no perceptible reason, and there are no topics that are really of interest to him or can hold his attention.  The Veteran has twice told her about his ordeal in Spain and she can tell the incident is still eating at him all these years later.

In an August 2008 deferred rating decision, the RO noted that it could not corroborate the Veteran's claimed in-service stressors.  The RO noted that review of the STRs showed no evidence of treatment for PTSD or that the Veteran received wounds from combat.  Review of the personnel records showed no participation in combat, prisoner of war status, or an in-service stressful event.  

On July 2009 VA examination, the Veteran reported the same 3 stressors as noted in February 2008.  Regarding the helicopter incident, the Veteran indicates "some survivor guilt."  The Veteran indicates he was never under fire or exchanged fire with the enemy.

The examiner found that the criterion for the diagnosis of PTSD is only marginally met.  Further, the only incident that would meet this criterion is when the Veteran viewed the mutilated body that was pulled out of the ocean.  The examiner assigned a GAF of 55 and noted that the Veteran's most serious problem is his continuous drinking.

In a July 2010 statement, the Veteran reported an incident in which his friend Pete fell off a rope attached to a helicopter and was killed with a broken neck.  However, the Veteran was unable to identify Pete's full name or a time period in which the incident occurred.  

IV.  Analysis

In the Veteran's case, the evidence does not show, nor does he allege, that he engaged in combat with the enemy during active service.  During his July 2009 VA examination, the Veteran specifically stated that was he never under fire or exchanged fire with the enemy.  Rather, he states that his PTSD is due to witnessing several accidents involving the deaths of his fellow service members.  For these reasons, 38 U.S.C.A. § 1154(b) is not applicable in this case.

Further, the Veteran does not claim "fear of hostile military or terrorist activity" and none is shown in the record.  Therefore, revised PTSD regulation, 38 C.F.R. § 3.304(f)(3), does not apply in this case.

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), the July 2009 VA examiner did find that the Veteran has PTSD in accordance with DSM-IV criteria.

Once a diagnosis is established, the second criterion for service connection for PTSD is credible supporting evidence that the claimed in-service stressor (upon which a diagnosis is based) occurred.  As noted above, the Veteran has alleged 4 total stressors.  However, there is no confirmation of the non-combat stressors upon which the Veteran's PTSD claim is based.  The RO was able to verify that a helicopter collision occurred off the coast of Spain, killing 9 Marines.  However, this occurred on October 26, and the record reflects that he flew to Rota Spain the day before.  It is not likely that he witnessed the incident or that he was canceled from that flight to take a later one, as he was already in Spain and left the morning of October 26 for Cherry Point.  Even if the Veteran had witnessed the helicopter collision, the July 2009 VA examiner determined that such a stressor was not sufficient to cause PTSD.  Instead, the Veteran only felt "survivor's guilt."  Without sufficient probative evidence of a medical nexus between his active duty service and his current psychiatric disability, service connection cannot be granted.

In this case, the only evidence which purports to relate the Veteran's current psychiatric disorder(s) to his military service consists of lay statements from the Veteran and his girlfriend.  Although laypersons are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of psychiatry and the etiology of psychiatric disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  While the Veteran can describe what he experiences, he is not able to provide competent evidence as to the etiology of his psychiatric disability.  Providing such an opinion requires medical expertise in the causes of psychiatric disorders.  The Veteran and his girlfriend have no such expertise.  See Jandreau, supra; see also 38 C.F.R. § 3.159 (a)(1) (2013).

Other than PTSD, there has been no diagnosis of an acquired psychiatric disability and none related to service.  He was diagnosed with alcohol abuse, but this is not a disability for VA compensation purposes.  38 C.F.R. § 3.301 (2013) precludes an injury or disease that is a result of a person's own abuse of alcohol or drugs from being considered service connected.  In sum, there is no basis for a grant of service connection for PTSD or for any other acquired psychiatric disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


